Exhibit 10.26




NEWTEK BUSINESS SERVICES CORP.
_____________________________


Employment Agreement with
Barry Sloane
_____________________________


PREAMBLE. This Employment Agreement (the “Agreement”) is entered into as of the
1st day of March 2019 (the “Effective Date”), by and between NEWTEK BUSINESS
SERVICES CORP. (the “Company”) and BARRY SLOANE (the “Executive”), effective
immediately.
WHEREAS, the Executive is currently employed by the Company as Chief Executive
Officer and President, and serves as Chairman of the Board of Directors; and


WHEREAS, the parties desire by this writing to set forth the employment
relationship of the Company and the Executive as of the Effective Date.
NOW, THEREFORE, it is AGREED as follows:
1.    Defined Terms
When used anywhere in the Agreement, the following terms shall have the meaning
set forth herein.
(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Change in Control” shall mean any one of the following events: (i) the
acquisition of ownership, holding or power to vote more than 25% of the
Company’s voting shares by any person or persons acting as a “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934), (ii) the
acquisition of the ability to control the election of a majority of the Board by
any person or persons acting as a “group” (within the meaning of Section 13(d)
of the Securities Exchange Act of 1934), (iii) the acquisition of a controlling
influence over the management or policies of the Company by any person or by
persons acting as a “group” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934), or (iv) during any period of two consecutive
years, individuals (the “Continuing Directors”) who at the beginning of such
period constitute the Board (the “Existing Board”) cease for any reason to
constitute at least two-thirds thereof, provided that any individual whose
election or nomination for election as a member of the Existing Board was
approved by a vote of at least two-thirds of the Continuing Directors then in
office shall be considered a Continuing Director. For purposes of defining
Change in Control, the term “person” refers to an individual or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein. Notwithstanding the foregoing, a Change in Control
as defined in this Section 1(b) shall not be treated as a Change in Control for
purposes of this Agreement unless it constitutes a “change in control event”
within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations
promulgated under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (the “Treasury Regulations”)
(c)    “Common Stock” shall mean the shares of the Company’s common stock, par
value of $0.02 per share.
(d)    “Good Reason” shall mean any of the following events, which has not been
consented to in advance by the Executive in writing during the term of the
Agreement: (i) the requirement that the





--------------------------------------------------------------------------------

Exhibit 10.26


Executive move his personal residence, or perform his principal executive
functions, more than fifty (50) miles from his primary office as of the
Effective Date; (ii) a material reduction in the Executive’s Annual Base
Compensation as the same may be increased from time to time; (iii) the failure
by the Company to continue to provide the Executive with compensation and
benefits provided for on the Effective Date, as the same may be increased from
time to time, or with benefits substantially similar to those provided to him
under any of the Executive benefit plans in which the Executive now or hereafter
becomes a participant, or the taking of any action by the Company which would
directly or indirectly reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by him; (iv) the assignment to the Executive
of duties and responsibilities that constitute a material diminution from those
associated with his position on the Effective Date; (v) a failure to elect or
reelect the Executive to the Board or as Chairman of the Board; (vi) a material
diminution or reduction in the Executive’s responsibilities or authority
(including reporting responsibilities) in connection with his employment with
the Company.
(e)    “Just Cause” shall mean the Executive’s willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, conviction for a felony, or material breach of any provision of this
Agreement. No act, or failure to act, on the Executive’s part shall be
considered “willful” unless Executive has acted, or failed to act, with an
absence of good faith and without a reasonable belief that Executive’s action or
failure to act was in the best interests of the Company.
(f)    “Protected Period” shall mean the period that begins on the date six
months before a Change in Control and ends on the earlier of six months
following the Change in Control or the expiration date of this Agreement.
(g)    “Trigger Event” shall mean (i) the Executive’s voluntary termination of
employment within ninety (90) days of an event that both occurs during the
Protected Period and constitutes Good Reason, or (ii) the termination by the
Company or its successor(s) in interest, of the Executive’s employment for any
reason other than Just Cause during the Protected Period.
2.    Employment. The Executive is employed as Chief Executive Officer and
President of the Company. The Executive shall render such administrative and
management services for the Company and its subsidiaries and portfolio companies
as are currently rendered and as are customarily performed by persons situated
in a similar executive capacity and consistent with the duties of the Chief
Executive Officer and President as set forth in the Bylaws of the Company. The
Executive shall also promote, by entertainment or otherwise, as and to the
extent permitted by law, the business of the Company and its subsidiaries and
portfolio companies. The Executive’s other duties shall be such as the Board may
from time to time reasonably direct, including normal duties as an officer of
the Company.
3.    Annual Base Compensation. The Company agrees to pay the Executive during
the term of this Agreement a salary at the rate of $700,000 per annum, payable
in cash not less frequently than monthly.
4.    Cash Bonuses. The Board shall determine the Executive’s right to receive
cash bonuses., Cash Bonuses shall be awarded annually based upon the Executive’s
and the Company’s annual performance pursuant to the Company’s policy.
5.    Other Benefits.
(a)    Participation in Retirement, Medical and Other Plans. The Executive shall
participate in any plan that the Company maintains for the benefit of its
employees if the plan relates to (i) pension, profit-sharing, or other
retirement benefits, (ii) medical insurance or the reimbursement of medical or
dependent care expenses, or (iii) other group benefits, including disability and
life insurance plans.





--------------------------------------------------------------------------------

Exhibit 10.26


(b)    Executive Benefits; Expenses. The Executive shall participate in any
fringe benefits which are or may become available to the Company’s senior
management Executives, including for example incentive compensation plans, club
memberships, and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Executive under this
Agreement. The Executive shall be reimbursed for all reasonable out-of-pocket
business expenses which Executive shall incur in connection with his services
under this Agreement upon substantiation of such expenses in accordance with the
policies of the Company.
6.    Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment under this Agreement, for the period commencing on the
Effective Date and ending on March 31, 2020 or such earlier date as is
determined in accordance with Section 11 (the “Term”).”
7.    Loyalty; Noncompetition.
(a)    During the period of his employment hereunder and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, the Executive
shall devote substantially all his full business time, attention, skill, and
efforts to the faithful performance of his duties hereunder; provided, however,
from time to time, Executive may serve on the boards of directors of, and hold
any other offices or positions in, companies or organizations, at the request of
the Company or which will not present, in the opinion of the Board, any conflict
of interest with the Company or any of its subsidiaries or portfolio companies,
nor unfavorably affect the performance of Executive’s duties pursuant to this
Agreement, nor violate any applicable statute or regulation. . During the Term
of his employment under this Agreement, the Executive shall not engage in any
business or activity contrary to the business affairs or interests of the
Company.
(b)    Nothing contained in this Paragraph 7 shall be deemed to prevent or limit
the Executive’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Company or, solely as a passive or minority
investor, in any business, provided such investment does not: (i) constitute a
conflict of interest, (ii) violate laws or regulations applicable to the
Company, including, without limitation, the Investment Company Act of 1940, or
(iii) violate any rules or polices promulgated by the Board.
8.    Facilities and Staff. The Company will provide Executive with the working
facilities and staff customary for similar executives and necessary for him to
perform his duties.
9.    Vacation and Sick Leave. At such reasonable times according to Company
policy, the Executive shall be entitled, without loss of pay, to absent himself
voluntarily from the performance of his employment under this Agreement, all
such voluntary absences to count as vacation time; provided that:
(a)    The Executive shall be entitled to an annual vacation in accordance with
the policies that the Company periodically establishes for senior management
executives of the Company.
(b)    The Executive shall not receive any additional compensation from the
Company on account of his failure to take a vacation, and the Executive shall
not accumulate unused vacation from one fiscal year to the next, except in
either case to the extent authorized by the Board.
(c)    In addition to the aforesaid paid vacations, the Executive shall be
entitled - to absent himself voluntarily from the performance of his employment
with the Company for such additional periods of time and for such valid and
legitimate reasons as the Board may in its discretion determine. Further, the
Board may grant to the Executive a leave or leaves of absence, with or without
pay.





--------------------------------------------------------------------------------

Exhibit 10.26


(d)    In addition, the Executive shall be entitled to an annual sick leave
benefit as established by the Company
10.    Indemnification. The Company shall, to the extent permitted by the
Company’s Bylaws, indemnify and hold harmless Executive from any and all loss,
expense, or liability that Executive may incur due to his services for the
Company as an officer and or a director of the Company or any of its
subsidiaries or portfolio companies (including any liability Executive may ever
incur, as the result of severance benefits Executive collects pursuant to
Sections 11 or 13), during the full Term of this Agreement and shall at all
times maintain adequate insurance for such purposes.
11.    Termination and Termination Pay. Subject to Section 13 hereof, the
Executive’s employment hereunder may be terminated under the following
circumstances:
(a)    Just Cause. The Board may, based on a good faith determination and only
after giving the Executive written notice and a reasonable opportunity to cure,
immediately terminate the Executive’s employment at any time, for Just Cause.
The Executive shall have no right to receive compensation or other benefits for
any period after termination for Just Cause.
(b) Without Just Cause. The Board may, by written notice to the Executive,
immediately terminate his employment for a reason other than Just Cause. In such
event, the Executive shall be entitled to a total severance payment (the
“Severance Payment”) equal to two (2) times the sum of (i) Executive’s Annual
Base Compensation in effect at the time of termination, plus (ii) the amount of
all compensation paid to Executive under Section 4 hereof with respect to the
immediately preceding fiscal year. The first $500,000 of the Severance Payment
shall be paid in a lump sum to the Executive within thirty (30) days after
Executive’s termination of employment. The remaining amount of the Severance
Payment shall be paid in equal installments over a six (6) month period
following the Executive’s termination of employment, payable in accordance with
the Company’s regularly scheduled payroll (the “Installment Payments”). Each
Installment Payment shall be treated as a separate payment for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii). In the event that, pursuant to
the above, any of the Installment Payments will be paid after April 1 of the
year following the year of termination and the total amount of any such
Installment Payments which will be paid after April 1 exceeds the lesser of:
(i) twice the Executive’s then Annual Base Compensation; or (ii) twice the Code
Section 401(a)(17) limit in effect for the year of termination, the portion of
any such Installment Payments that exceeds the foregoing threshold shall be
accumulated and paid in the seventh (7 th ) month following the date of
termination of employment, but only to the extent necessary to comply with the
six (6) month delay rule pertaining to “specified employees” under Treasury
Regulations Section 1.409A-3(i)(2).
 
(c)    Resignation by Executive with Good Reason. The Executive may at any time
immediately terminate employment for Good Reason, in which case the Executive
shall be entitled to receive the Severance Payment payable in the same manner
and on the same basis as provided for under Section 11(b) herein upon a
termination without Just Cause. In addition, the Executive will be entitled to
health, life, disability and other benefits which the Executive would have been
eligible to participate in through the expiration of the Term based on the
benefit levels substantially equal to those that the Company provided for the
Executive at the date of termination of employment, subject to any restrictions
as may be required under Code Section 409A
(d)    Resignation by Executive without Good Reason. The Executive may
voluntarily terminate employment with the Company during the term of this
Agreement, upon at least 60 days’ prior written notice to the Board of
Directors, in which case the Executive shall receive only his compensation,
vested rights, and Executive benefits up to the date of Executive’s last day of
employment.





--------------------------------------------------------------------------------

Exhibit 10.26


(e)    Death, or Disability. If the Executive’s employment terminates during the
Term of this Agreement due to Executive’s death or disability that results in
collection of any long-term disability benefits, the Executive (or the
beneficiaries of Executive’s estate) shall be entitled to receive the
compensation and benefits that the Executive would otherwise have become
entitled to receive pursuant to subsection (d) hereof upon a resignation without
Good Reason.
(f) Non-Renewal Payment. If the Term of this Agreement is not extended for at
least one (1) additional year in circumstances in which the Executive is willing
and able to execute such extension and continue performing services, then the
Executive’s employment shall be terminated by the Company effective as of the
expiration of the Term, in which event Executive shall be entitled to a
Severance Payment equal to one (1.0) times the sum of (i) Executive’s Annual
Base Compensation in effect at the time of termination, plus (ii) the amount of
all compensation paid to Executive under Section 4 hereof with respect to the
immediately preceding fiscal year. The first $500,000 of the Severance Payment
shall be paid in a lump sum to the Executive within thirty (30) days after his
termination of employment. The remaining amount of the Severance Payment shall
be paid in equal installments over a six (6) month period following the
Executive’s termination of employment in Installment Payments. Each Installment
Payment shall be treated as a separate payment for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(iii). In the event that, pursuant to the
above, any of the Installment Payments will be paid after April 1 of the year
following the year of termination and the total amount of any such Installment
Payments which will be paid after April 1 exceeds the lesser of: (i) twice the
Executive’s then current base salary; or (ii) twice the Code Section 401(a)(17)
limit in effect for the year of termination, the portion of any such Installment
Payments that exceeds the foregoing threshold shall be accumulated and paid in
the seventh (7th) month following the date of his termination of employment, but
only to the extent necessary to comply with the six (6) month delay rule
pertaining to “specified employees” under Treasury Regulations
Section 1.409A-3(i)(2).
(g)     Acceleration of Equity Awards. All (a) outstanding and unvested options
to purchase Common Stock granted to Executive under any equity plan of the
Company, (b) unvested shares of restricted Common Stock awarded to the Executive
under any equity plan of the Company, and (c) other equity and equity equivalent
awards then held by the Executive, shall be accelerated in full, and thereafter
all such options, shares of restricted Common Stock and other equity awards
shall be immediately vested and exercisable for such period of time as provided
for by the specific agreements governing each such award, upon Executive’s
termination pursuant to Sections 11(b), (c), (e) and (f) hereof.
12.    No Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.





--------------------------------------------------------------------------------

Exhibit 10.26


13.    Change in Control. Notwithstanding any provision herein to the contrary,
if a Trigger Event occurs during the Protected Period, the Executive shall be
paid an amount equal to two (2) times the executive’s Annual Base Compensation
plus (ii) the amount of all compensation paid to Executive under Section 4
hereof with respect to the immediately preceding fiscal year (the “Change in
Control Payment”). If the Trigger Event occurs during the portion of the
Protected Period that is prior to the date of the Change in Control, the Change
in Control Payment shall be payable in the same manner as provided for under
Section 11(b) herein upon a termination without Just Cause. If the Trigger Event
occurs during the portion of the Protected Period that is on or after the date
of the Change in Control, the Change in Control Payment shall be paid in a lump
sum within ten (10) days of Executive’s termination of employment.
14.    Covenants.
(a)    Definitions. For purposes of this Agreement:
(i)    Restrictive Period. The term “Restrictive Period” shall mean the period
beginning on the Effective Date and ending two (2) years after the termination
of the Executive’s employment hereunder.
(ii)    Covered Customer. The term “Covered Customer” shall mean (A) during the
Term, any customer, merchant, independent sales agency (ISA), independent sales
organization (ISO), alliance partner or any intermediary of the Company or its
portfolio companies and (B) after the Term, as of the end of the Term, a Covered
Customer of the Company or its portfolio companies within the prior three years.
(iii)    Covered Business. The term “Covered Business” shall mean (A) during the
term, any business in which the Company is engaged and (B) after the Term, any
business in which the Company was engaged as of the end of the Term.
(iv)    Covered State. The term “Covered State” shall mean (A) during the Term,
any state in the United States and (B) after the Term, any state (1) in which,
as of the end of the Term, the Company was engaged in business or (2) with
respect to which the Company, as of the end of the Term, had expended material
expense and/or efforts in connection with preparing to do business therein.
(b)    Non-Interference. The Executive covenants and agrees that Executive will
not at any time during the Restrictive Period for whatever reason, whether for
Executive’s own account or for the account of any other person, firm,
corporation or other business organization: (i) interfere with contractual
relationships between the Company or its subsidiaries or portfolio companies and
any of their Covered Customers or employees; (ii) hire, or solicit for hire, any
person who is employed by the Company or its subsidiaries or portfolio
companies, without the express written consent of the Company; or (iii) other
than on behalf of the Company or its subsidiaries or portfolio companies,
solicit any Covered Customer in connection with the engagement, by any person or
entity, in any Covered Business in any Covered State.
(c)    Confidentiality. The Executive will not, at any time whether during or
after his termination of employment, (i) disclose to anyone, without proper
authorization from the Company, or (ii) use, for his or another’s benefit, any
confidential or proprietary information of the Company or any parent or
subsidiary of the Company, which may include trade secrets, business plans or
outlooks, financial data, marketing or sales programs, customer lists, brand
formulations, training and operations manuals, products or price strategies,
mergers, acquisitions, and/or Company personnel issues.





--------------------------------------------------------------------------------

Exhibit 10.26


(d)    Blue Pencil; Equitable Relief. The provisions contained in this Section
14 as to the time periods, scope of activities, persons or entities affected and
territories restricted shall be deemed divisible so that if any provision
contained in this Section is determined to be invalid or unenforceable, such
provision shall be deemed modified so as to be valid and enforceable to the full
extent lawfully permitted. The Executive acknowledges that the provisions of
this Section 14 are reasonable and necessary for the protection of the Company
and that the Company will be irrevocably damaged if such covenants are not
specifically enforced. Accordingly, the Executive agrees that if Executive
breaches or threatens to breach any of the covenants contained in this Section
14, the Company will be entitled (i) to damages sufficient to compensate the
Company for any harm to the Company caused thereby and (ii) to specific
performance and injunctive relief for the purpose of preventing the breach or
threatened breach thereof without bond or other security or a showing that
monetary damages will not provide an adequate remedy, in addition to any other
relief to which the Company may be entitled under this Agreement.”
15.    Reimbursement for Litigation Expenses.
In the event that any dispute arises between the Executive and the Company as to
the terms or interpretation of this Agreement, whether instituted by formal
legal proceedings or otherwise, including any action that the Executive takes to
enforce the terms of this Agreement or to defend against any action taken by the
Company, the Executive shall be reimbursed for all costs and expenses, including
reasonable attorneys’ fees, arising from such dispute, proceedings or actions,
provided that the Executive shall obtain a final judgement by a court of
competent jurisdiction in favor of the Executive. Such reimbursement shall be
paid within ten (10) days of Executive’s furnishing to the Company written
evidence, which may be in the form, among other things, of a cancelled check or
receipt, of any costs or expenses incurred by the Executive.


16.    Successors and Assigns.
(a)    This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.
(b)    Since the Company is contracting for the unique and personal skills of
the Executive, the Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Company.
17.    Corporate Authority. Company represents and warrants that the execution
and delivery of this Agreement by it has been duly and properly authorized by
the Board and that when so executed and delivered this Agreement shall
constitute the lawful and binding obligation of the Company.
18.    Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.
19.    Applicable Law. Except to the extent preempted by Federal law, the laws
of the State of New York shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.
20.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.





--------------------------------------------------------------------------------

Exhibit 10.26


21.    Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto with respect to the matters
addressed and shall supercede all previous agreements with respect to such
matters.
22.    Tax Matters.    All payments or benefits provided under this Agreement
are subject to any applicable employment or tax withholdings or deductions. In
addition, the parties hereby agree that it is their intention that all payments
or benefits provided under this Agreement be exempt from, or if not so exempt,
comply with, Code Section 409A and this Agreement shall be interpreted
accordingly. Notwithstanding anything in this Agreement to the contrary, if any
payments or benefits made or provided under the Agreement are considered
deferred compensation subject to Code Section 409A payable on account of
Employee’s separation from service (but that do not meet an exemption under Code
Section 409A, including without limitation the short term deferral or the
separation pay plan exemption), such payments or benefits shall be paid no
earlier than the date that is six (6) months following Employee’s separation
from service (or, if earlier, the date of death) to the extent required by Code
Section 409A.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.
NEWTEK BUSINESS SERVICES CORP.




By:    /s/ Salvatore Mulia                
Salvatore Mulia, Chairman
Compensation, Corporate Governance and
Nominating Committee


EXECUTIVE


By:     /s/ Barry Sloane                    
    Barry Sloane, CEO & President





